Citation Nr: 0405586	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from August 1949 to February 
1970.  He died in October 2002.  The appellant is his 
surviving spouse.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.  


REMAND

The AOJ has not issued a sufficient VCAA letter in regard to 
the issues of cause of death and DIC.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should return the claims 
file to the VA physician who provided 
the November 2002 opinion.  The 
physician should be requested to respond 
to the following:  1) What was the cause 
of dementia?  2) Is there any 
relationship between the veteran's 
dementia and inservice encephalopathy?  
If none, clearly state such.  3) Is 
there any relationship between the 
causes of death and diabetes mellitus?  
4) Was the veteran capable of adequately 
assisting in his own care?  Responses in 
the positive or negative should be 
obtained.  A complete rationale should 
accompany any opinion provided.  

2.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued in regard to cause of 
death and DIC.  The letter should 
specifically advise the appellant which 
evidence, if any, will be obtained by the 
appellant and which evidence, if any, 
will be obtained by the AOJ.  

3.  The appellant is advised that if she 
has, or is able to obtain, evidence 
relevant to the claims, she must submit 
the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the AOJs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


